Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 02/25/2020.

Oath/Declaration
4.    Applicant’s Oath was filed on 03/02/2021.

Drawings
5.    Applicant’s drawings filed on 02/24/2021 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 02/24/2021 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.
Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.
EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in an interview with Wendell Harris on 9/8/2021

The application has been amended as follows: 


1. (Currently Amended) An acoustic Physically Unclonable Function (PUF) object with a predetermined acoustic profile comprising: 
a binder material; 
particles that have an acoustic impedance that is at least 50% different than the binder, wherein the particles respond differently to an acoustic wave.

11. (Currently Amended) A method of making an acoustical Physically Unclonable Function (PUF) object comprising:
processing a reflective or an absorbing material into a particle form by grinding, cutting or pulverizing into a selected range of particle sizes; 
mixing the particles with a binder, wherein the binder may also contain other particles with known acoustic properties to form a mixture; 
heating the mixture to further combined the particles and binder in an extruder or similar equipment to form a matrix of particles and binder; and extruding the resulting matrix.


Reasons for Allowance
12.	Claims 1-14 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20160199031 discloses on paragraph 0084 “The binder 520 may fill spaces between the conductive particles 510 in the matching layer 310. The binder 520 may be a material for matching the acoustic impedance of the ultrasound wave generated from the piezoelectric layer 220 to an acoustic impedance of the object 10. For example, the binder 520 may include at least one selected from a polyvinyl butyral-based material, an acryl-based material, a polyester-based material, a phenoxy-based material, a polyvinyl formal-based material, a polyamide-based material, a polystyrene-based material, a polycarbonate-based material, a polyvinyl acetate-based material, a polyurethane-based material, an epoxy-based material, and a mixture thereof.

U.S. Publication No. 20180040805 discloses on paragraph 0026 “As a material which satisfies the above-described characteristics required for the acoustic separation layer 34, a porous material can be exemplified. For example, in production of a sintered conductive member, a pore ratio of 80 percent or greater can be achieved by mixing a binder or the like, and, with this process, the acoustic impedance can be set to be less than or equal to 1 MRayl.”


U.S. Publication No. 20150371687 discloses on paragraph 0086 “FIGS. 1A-1G illustrate a complete acoustic cycle of an acoustically driven shift register 100 configured to shift physical particles 130, according to one embodiment. As illustrated, the acoustically driven shift register 100 may include a first surface 120 with a plurality of wells 121, 122, and 123 that are evenly spaced by a spacing distance. The acoustically driven shift register 100 may also include a buffer surface 110 that is substantially parallel to the first surface and is configured to receive and retain the physical particles 130 during at least a portion of an acoustic wave cycle

U.S. Publication No. 20200253582 discloses on paragraph 0085 “The amounts of surface-treated metal particles and binder present in the composition according to the present invention are adjusted as appropriate depending on, for example, the target acoustic impedance. For example, if an acoustic matching layer composed of a plurality of layers is formed, the composition used for the acoustic matching layer on the piezoelectric element side may contain a relatively large amount of surface-treated metal particles, whereas the composition used for the acoustic matching layer on the acoustic lens side may contain a relatively small amount of surface-treated metal particles. This provides a gradient in acoustic impedance from the piezoelectric element side toward the acoustic lens side so that an acoustic wave propagates more efficiently.”

	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-14 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses acoustic object, acoustic impedances associated with a binder and particles responding, no one or two references anticipates or obviously suggest acoustic Physically Unclonable Function (PUF) object with a predetermined acoustic profile a binder material in which particles that have an acoustic impedance that is at least 50% different than the binder, wherein the particles respond differently to an acoustic wave.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2499